UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-7203


ROBERT W. DOUGHERTY,

               Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; OFFICE OF THE SHERIFF, FAIRFAX
COUNTY, VIRGINIA; SHERIFF STAN BARRY, Fairfax County Adult
Detention Center, Fairfax VA; LIEUTENANT MICHAEL CHAPMAN,
Fairfax   County   Adult  Detention    Center,   Fairfax   VA;
LIEUTENANT PATTY CHARTAK, Fairfax County Adult Detention
Center, Fairfax VA; DEPUTY HARRY JOHNSON, Fairfax County
Adult Detention Center, Fairfax VA; WARDEN CARL A. MANIS,
Green Rock Correctional Center, Chatham VA; CAPTAIN D. W.
HAMILTON, Green Rock Correctional Center, Chatham VA;
COUNSELOR C. M. COATES; COUNSELOR R. E. HATCH, Green Rock
Correctional Center, Chatham VA; SERGEANT MORTON, Green Rock
Correctional Center, Chatham VA; CORPORAL LOWE, Green Rock
Correctional Center, Chatham VA; O.S.S.           RUNYON, Law
Librarian, Green Rock Correctional Center, Chatham VA;
WARDEN SAMUEL V. PRUETT, Coffeewood Correctional Center,
Mitchells VA; UNIT MANAGER MARCADO, Coffeewood Correctional
Center, Mitchells VA; COUNSELOR J. AMISON, Coffeewood
Correctional Center, Mitchells VA; CORPORAL WILLIAMSON,
Coffeewood   Correctional  Center,   Mitchells   VA;   HEARING
OFFICER   S.   WILLIAMS,  Coffeewood    Correctional   Center,
Mitchells VA; DOUGLAS GOURDINE, Institutional Programs
Manager, Coffeewood Correctional Center, Mitchells VA;
O.S.A. KITTS, Law Librarian, Coffeewood Correctional Center,
Mitchells VA,

               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00066-GEC-RSB)
Submitted:   October 21, 2014            Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Dougherty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Robert W. Dougherty appeals the district court’s order

dismissing     without   prejudice   his   42   U.S.C.   § 1983    (2012)

complaint. ∗   We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     Dougherty v. Commonwealth of Va., No. 7:14-cv-

00066-GEC-RSB (W.D. Va. July 17, 2014).           We deny Dougherty’s

motion to compel production of documents.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




     ∗
       We conclude that the order is final and appealable as no
amendment to the complaint could cure the defects identified by
the district court.    See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993).



                                     3